Title: To John Adams from Oliver Whipple, 6 November 1809
From: Whipple, Oliver
To: Adams, John



Respected Sr
Boston Novr 6th 1809

Being at this Time at Boston, on my Way to Washington, I have a Favour to ask your Excellency, you will not deny; I have it in Contemplation to remove from Hallowell, on the Kennebec next Season, either to Washington, or Baltimore in Maryland; in case I should fix at Washington I would, Sr. intreat the Favour, that you would give me a Letter of Introduction, There, by which I can find the Way to President Maddison; or if not inconsistent with your personal Connections with him, (that it may be direct to him) I understand, That a Gentleman by the Name of Cranch who is a Judge in the District, is well known to you, and is a New Englandman; or if there is any one of the Department of State to whom you can consistently give me Letters of Introduction in that City, I shall take it as a most obliging Act of Kindness & Attention: if Sr. this Busness can be best ficilitated by my Waiting on you, or better explained, I will give myself The Pleasure to call on you, on Wednesday next; The If the Veneration I have entertained for your Person & Character, The Many paper Combats I have encountered, To defeat the Efforts of Malice, and Malignity of Party Spirit, against one a prompt & persevering Defender and Savour of our Country, Joined to an early attachment for your Person & Family, have not lost their Powers, to engage in some Measure Your Patronage and Friendship; I shall have Confidence in the Efficasy of my application; You know Sr. my Councilions & Family in the State of Rhode Island are the most reputable in that State, my hond. Father Judge Whipple was a constant & ardent Admirer of Your Patrotism and Virtues, nor are my Family Connections in Boston less reputable, but I am, when at Washington, a Stranger. any Letters under Cover the Qunscy Stage, tomorrow, or next day will  most greatfully received by your most respectful  very humble Servt:

Oliver Whipple
PS please to direct to me at Boston Mr Upham’s Stage House

